EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of VirnetX Holding Corporation (the “Company”,) on Form10-Q for the quarter ended June 30, 2009 as filed with the Securities and Exchange Commission onAugust 10, 2009 (the “Report”,) I, William E. Sliney, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ WILLIAM E. SLINEY William E. Sliney Chief Financial Officer (Principal Accounting and Financial Officer) Date: August 10, 2009
